Citation Nr: 0801847	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-34 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a chronic upper 
respiratory disability (claimed as tuberculosis).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO decision, which denied, 
in pertinent part, the veteran's petition to reopen a claim 
of service connection for pulmonary tuberculosis based on new 
and material evidence.  In May 2007, the Board granted the 
veteran's petition to reopen based on new and material 
evidence and remanded the case for further development.  It 
now returns for appellate consideration.

The Board has recharacterized the issue on appeal more 
broadly in order to better serve the veteran's interests. 


FINDING OF FACT

A currently diagnosed upper respiratory disability, residuals 
of chronic granulomatous disease, is attributable to service.


CONCLUSION OF LAW

An upper respiratory disability, residuals of chronic 
granulomatous disease, was incurred in service.  38 U.S.C.A. 
§  1110 (West 2002 & West Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's claim of service connection for a chronic upper 
respiratory disability has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & West Supp. 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  Service Connection

The veteran contends that he suffers from chronic upper 
respiratory tract infections as a result of a disease 
contracted during service.  For the reasons that follow, the 
Board concludes that service connection is warranted for the 
veteran's chronic upper respiratory disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tuberculosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, VA treatment records show repeated complaints 
of a tightness in the veteran's chest and burning in his 
lungs since service, with recurrent bronchitis and abnormal 
x-rays.  At a June 2007 VA lung examination, the veteran was 
diagnosed with "recurrent upper respiratory tract 
infections."  The veteran thus has a current diagnosis of 
chronic lung disability.

At his January 1960 enlistment examination, there were no 
complaints or findings of problems with the veteran's lungs.  
Furthermore, a chest x-ray was negative.  A chest x-ray taken 
in June 1962 was also negative.  In January 1963, another 
chest x-ray was taken, this time showing calcified nodes in 
the right hilum, which the examiner opined probably indicated 
healed tuberculosis (TB), with no active disease upon 
examination.  At his discharge examination in January 1964, 
an x-ray again showed asymptomatic calcified hilar lymph 
nodes.  The examiner further recommended that the veteran 
follow up on his TB status at a VA hospital upon release from 
active duty.  In November 2004, the veteran's wife submitted 
a statement in which she asserted that the veteran began 
complaining of pain in his lungs, particularly during cold 
weather, during service in 1962.  Furthermore, an August 1964 
VA examination shows that the veteran complained of chest 
discomfort within a year after leaving service.  Thus, the 
Board finds that there is sufficient evidence not only 
substantiating in-service lung problems but also establishing 
that lung problems continued shortly following service 
discharge.

Thus, the question in this case is whether the medical 
evidence of record demonstrates a nexus between the veteran's 
in-service lung problems and his current chronic upper 
respiratory disability.  For the reasons that follow, the 
Board finds that there is a nexus between the veteran's in-
service lung problems and his current lung disability.

The veteran asserts that he has experienced tightness in his 
chest, a burning sensation in his lungs, repeated bronchial 
infections, and some difficulty breathing since service.  As 
mentioned above, a statement submitted by the veteran's wife 
corroborates his assertions.

As previously mentioned, the veteran was afforded a VA lung 
examination in 1964.  At that examination, the veteran 
complained of tightness in his chest.  The examiner noted 
that the veteran had a positive tuberculin test, which was 
given in the diagnostic studies to determine the nature and 
seriousness of the hilar enlargement.  The examiner found no 
evidence of any active disease except that during the 
immediate post-discharge period the veteran experienced 
tightness in his chest.  There was no fever or cough, dyspnea 
or wheezing.  The chest was of normal size and shape, and the 
lungs were otherwise normal.  

In October 2001, the veteran was afforded a VA TB and 
mycobacterial examination.  Upon examination, the veteran had 
normal lung diameter with clear lung sounds throughout.  A 
chest x-ray showed normal cardiothoracic ratio, with healed 
granulomas present.  The examiner concluded that there was no 
active TB.

VA treatment records from April 2006 show that the veteran 
requested a chest x-ray due to burning in his left anterior 
chest and a cough that recurred every winter.  May 2006 VA 
treatment records show that the veteran was again 
experiencing chest pain and reported having to get seasonal 
antibiotic treatment for a recurring cough.  The diagnosis 
was pleurisy of the veteran's left anterior chest, with a 
remote history of TB.  X-rays were otherwise normal.

In June 2007, the veteran was again afforded a VA lung 
examination.  The veteran reported some mild chest discomfort 
at that examination.  X-rays showed no apical scarring with a 
few calcified hilar granulomas.  The lungs were otherwise 
normal.  The examiner's diagnosis was recurrent upper 
respiratory tract infections with sinobronchial symptoms and 
left anterior chest discomfort of unclear etiology.  The 
examiner further stated that previous lung injury could 
predispose the veteran to recurrent infections and some 
pleural reaction.  Furthermore, the examiner opined that the 
most likely cause of the veteran's hilar calcifications was 
chronic granulomatous disease secondary to histoplasmosis 
exposure.  The examiner stated that there was no evidence 
that led him to suspect that the patient ever had active TB.

In summary, the evidence of record shows that the veteran 
acquired a chronic upper respiratory disability during 
service.  The veteran entered service with a normal 
respiratory system and separated from service with calcified 
hilar granulomas in his lungs.  Following service, the 
veteran continued to experience periodic burning and 
discomfort in his chest, as well as recurrent, seasonal upper 
respiratory tract infections that require antibiotic 
treatment.  A June 2007 VA examiner noted that chronic 
granulomatous disease was likely responsible for the hilar 
calcifications, first noted in service.  Furthermore, VA 
medical opinions suggest that the periodic chest pain and 
recurrent infections, although of unclear etiology, could be 
the result of a previous injury that predisposed him to 
infection.  As the weight of the evidence shows that the 
veteran incurred a lung injury or disease during service that 
is productive of current lung disability, the Board concludes 
that service connection is warranted.
 
In granting the veteran's claim of service connection, the 
Board has considered and applied the benefit-of-the-doubt 
rule as required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a chronic upper respiratory 
disability, residuals of granulomatous disease, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


